                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EXELTIS USA INC.,                                  Case No. 19-cv-00684-HSG
                                   8                     Plaintiff,                         ORDER DENYING MOTION FOR
                                                                                            RELIEF; DENYING MOTION TO
                                   9              v.                                        SEAL; CLOSING CASE
                                  10     FIRST DATABANK, INC.,                              Re: Dkt. Nos. 22, 23
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Currently before the Court are First Databank, Inc.’s (1) motion for relief from Magistrate

                                  14   Judge Kim’s non-dispositive pre-trial order, Dkt. No. 20, quashing a third-party subpoena served

                                  15   on Avion Pharmaceuticals, LLC, Dkt. No. 23; and (2) a motion to seal portions of the motion and

                                  16   underlying exhibits, Dkt. No. 22.

                                  17           A pretrial order by a magistrate judge will be reversed only if it “is clearly erroneous or

                                  18   contrary to law.” 28 U.S.C. § 636(b)(1)(A). The Court has carefully reviewed Judge Kim’s order,

                                  19   Defendant’s motion, and the relevant legal authorities. Judge Kim’s order is well-reasoned and

                                  20   thorough. The Court affirms the non-dispositive order because it is not “clearly erroneous or

                                  21   contrary to law.” See Grimes v. City & Cty. of San Francisco, 951 F.2d 236, 240 (9th Cir. 1991).

                                  22   Accordingly, the Court DENIES Defendant’s motion for relief from Judge Kim’s non-dispositive

                                  23   pretrial order.

                                  24           Defendant also moved to seal portions of the motion and underlying exhibits, asserting that

                                  25   they have been designated as confidential by Plaintiff under the protective order in the related

                                  26   case. See Dkt. No. 22 at 2. Because Plaintiff has not filed a declaration establishing that this

                                  27   material is sealable, see Civ. L.R. 79-5(e), the Court DENIES the motion to seal. Defendant is

                                  28   DIRECTED to file unredacted versions of these documents in the public record within 10 days.
                                   1          Further, because this case was opened for the sole purpose of adjudicating Avion’s motion

                                   2   to quash, which has now been resolved, the Clerk is DIRECTED to close the case.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 5/7/2019

                                   5                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
